DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 05/02/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-18, 20-22 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that the combination of references does not deform according to an adsorbed substance where the adsorbed substance is a gas, the examiner respectfully agrees. However, Qi teaches a pressure sensor having a diaphragm what will deform and bend into the cavity resulting in stress on the piezoresistors when pressure is applied on top of the diaphragm. Furthermore, Kobayashi teaches that when gas molecules are adsorbed by the sensitive membrane, a stress is applied to the diaphragm and the sensitive diaphragm deforms. The examiner respectfully submits that adsorption of the gas molecules represent a stress or pressure on the diaphragm and the diaphragm as taught by Qi would be able to detect such a stress or a pressure on the diaphragm. Therefore, it would have been obvious to one having ordinary skill to have added an adsorption layer to facilitate the adsorbtion of the gas molecules and to affect a pressure or stress on the diaphragm in accordance with the substance adsorption. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the broad recitation “an adsorbed substance”, and the claim also recites “wherein the adsorbed substance is a gas and the membrane is bent when molecules of the gas adsorbed to the receptor” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Regarding claim 15, the phrase “a penetrating portion penetrating to the cavity portion is disposed in each peripheral membrane portion slits the membrane and coupling portions from the peripheral membrane portions” is confusing and incomprehensible. Further clarification is respectfully requested.
Regarding claim 22, the claim is dependent on the now canceled claim 19. This claim’s dependency status is un-determined. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Kobayashi et al. (U.S. Pat. No 10,866,203) (hereafter Kobayashi), Buck et al. (U.S. Pat. No. 9,936,298) (hereafter Buck), and Hirabayashi et al. (Pub. No. US 2013/0235120) (hereafter Hirabayashi).
Regarding claim 1, Qi teaches a surface stress sensor, comprising: 
a membrane configured to be bent by applied surface stress (i.e., diaphragm 13) (see Fig. 1B); 
a frame member, wherein, in a plane containing the frame member, the frame member is configured to be separated from the membrane and surround the membrane (i.e., outer surrounding portion of sensor 280) (see Fig. 9A);  
at least a pair of coupling portions arranged at positions sandwiching the membrane and configured to couple the membrane and the frame member (i.e., area 282 connects the inner portion of the pressures sensor with the outer surrounding portion of the sensor 280) (see Fig. 9A); 
a flexible resistor have a resistance value changing according to bending induced in the coupling portion (i.e., piezoresistors 112) (see Fig. 9A); 
a support base member configured to be connected to the frame member and overlap the membrane and the coupling portions (i.e., silicon layer 114) (see Fig. 9B); 
wherein a cavity portion is disposed between the membrane and the support base member, and between the coupling portions and the support base member (i.e., cavity 111) (see Fig. 9A); but does not explicitly teach that the flexible resistor is configured to be disposed on at least one of the coupling portions, a receptor and a recess/protrusion pattern. 
Regarding the flexible resistor, Tu teaches a flexible resistor (i.e., piezoresistive element 28) (see Fig. 2A) configured to be disposed on at least one of the coupling portions (i.e., beams 12) (see Fig. 2A), wherein the coupling portions configured to couple the membrane (i.e., pedestal 14) (see Fig. 2A) and the frame member (i.e., substrate 10) (see Fig. 2A). In view of the teaching of Tu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to added the sensitive resistors to the coupling portions in order to improve the sensitivity of the device, by placing the piezoresistive elements at locations where the stress generation is the greatest.
Regarding the receptor, Qi as modified by Tu as disclosed above does not explicitly teach the particular details of the receptor. However, Kobayashi teaches a receptor configured to be formed on a region including the center of a front face, the front face being a face of the membrane on an opposite side to a face of the membrane facing the support base member, and to be deformed according to an adsorbed substance (i.e., the sensitive membrane 20, when a substance to be detected is adsorbed by its surface, deforms by swelling, expansion, contraction, elongation, or the like due to, for example, physical contact with the substance or a chemical reaction with the substance) (see Column 2, line 39, to Column 4, line 64); wherein the adsorbed substance is a gas and the membrane is bent when molecules of the gas adsorb to the receptor (i.e., when the gas molecules 2 are adsorbed by the sensitive membrane 20, the sensitive membrane 20 deforms) (see Fig. 4). In view of the teaching of Kobayashi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the sensitive membrane in order to determine and monitor the presence of target substances in the environment.
Regarding the recess/protrusion pattern, Qi as modified by Tu and Kobayashi as disclosed above does not directly or explicitly teach the recess/protrusion pattern. However, Buck teaches a recess/protrusion pattern configured to be disposed in a region closer to the frame member than a receptor forming region in which the receptor is formed within the front face (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm texture in order to define the detection area on the diaphragm
Regarding the surface roughness, Qi as modified by Tu, Kobayashi, and Buck as disclosed above does not directly or explicitly teach a surface roughness. However, Hirabayashi teaches a surface that has a degree of roughness which is higher than the receptor forming region, wherein the surface of the recess/protrusion pattern has liquid repellency (i.e., it is known that roughness microstructures are formed on surfaces in order to enhance the liquid-repellent properties of the surfaces) (see paragraph sections [0050]-[0071]). In view of the teaching of Hirabayashi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that microstructure roughness enhances liquid repellency. 
Regarding claim 2, Qi teaches that the flexible resistor is a piezoresistor, and the piezoresistor has a resistance value changing according to bending induced in the coupling portion by the membrane being bent (i.e., piezoresistors 112) (see Fig. 9A).
Regarding claim 4, Qi teaches that the membrane is an n-type semiconductor layer (i.e., n-type doped silicon material can be chosen to form the silicon layer 113) (see Column 5, lines 44-52), and the flexible resistor is a p-type semiconductor layer (i.e., a p-type doping is used to form the piezoresistor 12) (see Column 5, lines 44-52).  
Regarding claim 5, Qi teaches that the membrane, the frame member, and the coupling portions form an integrated detection base member (see Fig. 9B); but does not explicitly teach that a difference between a linear expansion coefficient of the support base member and a linear expansion coefficient of the detection base member is 1.2 x 10-5/ oC or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the support base member and the detection base member from materials having a linear expansion coefficient difference of 1.2 x 10-5/ oC or less. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 6, Qi as modified by Tu as disclosed above does not directly or explicitly teach that a linear expansion coefficient of the support base member is 1.0 x 10-5/ oC or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made support base member from material having linear expansion coefficient of 1.2 x 10-5/ oC or less. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 7, Qi as modified by Tu as disclosed above does not directly or explicitly teach that a linear expansion coefficient of the support base member is However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made support base member from material having linear expansion coefficient of 1.2 x 10-6/ oC or less. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 8, Qi as modified by Tu as disclosed above does not directly or explicitly teach that thickness of the support base member is 80 µm or greater. However, it would have been obvious matter of design choice to have made the thickness of the support base 80 µm or greater, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claim 9, Qi teaches that an outer peripheral surface of the support base member and an outer peripheral surface of the frame member are flush with each other (See Fig. 9A and 9B) 
Regarding claim 10, Qi teaches that the support base member is formed of a material containing any of silicon (i.e., silicon layer 114) (see Fig. 6B), sapphire, gallium arsenide, glass, and quartz.  
Regarding claim 11, Qi teaches a package substrate configured to be connected to a face of the support base member on an opposite side to a face of the support base member facing the membrane (i.e., bulk silicon layer 213) (see Fig. 9B).  
Regarding claim 12, Qi teaches that the support base member and the package substrate are connected to each other by a connecting portion arranged at a position at which the connecting portion overlaps at least a portion of the membrane (i.e., first SOI wafer 210) (see Fig. 9B).
Regarding claim 14, Qi teaches a connecting layer configured to be disposed between the support base member and the frame member (i.e., silicon layer 114 under the cavity) (see Fig. 9C); and a groove portion configured to be disposed at a position at which the groove portion surrounds the cavity portion and be formed in such a way as to penetrate the frame member and the connecting layer (i.e., trench 281) (see Fig. 9C).
Regarding claim 20, Qi as modified by Tu, Kobayashi, and Buck as disclosed above does not directly or explicitly teach that the recess/protrusion pattern is a structure in which a plurality of protruding portions or a plurality of recessed portions are arranged at intervals. However, Buck teaches that the recess/protrusion pattern is a structure in which a plurality of protruding portions or a plurality of recessed portions are arranged at intervals (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm corrugations in order to adjust the stiffness of the diaphragm.
Regarding claim 21, Qi as modified by Tu, Kobayashi, and Buck as disclosed above does not directly or explicitly teach that the recess/protrusion pattern is disposed over an entire circumference of a region closer to the frame member than the receptor within the front face with the protruding portions adjacent to each other or the recessed portions adjacent to each other arranged at a preset distance. However, Buck teaches that the recess/protrusion pattern is disposed over an entire circumference of a region closer to the frame member than the receptor within the front face with the protruding portions adjacent to each other or the recessed portions adjacent to each other arranged at a preset distance (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm corrugations in order to adjust the stiffness of the diaphragm. 
Regarding claim 22, Qi teaches an oxide film (i.e., silicon dioxide insulation layer 261) (see Fig. 9B) configured to be formed on at least either the receptor forming region or a region in which the recess/protrusion pattern is disposed within the front face.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Kobayashi et al. (U.S. Pat. No 10,866,203) (hereafter Kobayashi), Buck et al. (U.S. Pat. No. 9,936,298) (hereafter Buck), Hirabayashi et al. (Pub. No. US 2013/0235120) (hereafter Hirabayashi), and Yoshikawa et al. (U.S. Pat. No. 9,506,822) (hereafter Yoshikawa)
Regarding claim 3, Qi as modified by Tu, Kobayashi, Buck, and Hirabayashi as disclosed above does not directly or explicitly teach that the membrane and the frame member are coupled to each other by four coupling portions constituting two pairs, the flexible resistor is disposed on each of the four coupling portions, and the four flexible resistors form a full Wheatstone bridge. 
Regarding the Wheatstone bridge, Yoshikawa teaches that the membrane and the frame member are coupled to each other by four coupling portions constituting two pairs, the flexible resistor is disposed on each of the four coupling portions, and the four flexible resistors form a full Wheatstone bridge (i.e., the surface stress applied onto a center film can be efficiently detected as the uniaxial stress in which each of four narrow peripheral portions having the piezoresistance is amplified. Since four piezoresistances in total are connected with each other so as to form a full Wheatstone bridge, a stable operation is performed through self-compensation) (see Column 1, line 61, to Column 2, line 23). In view of the teaching of Yoshikawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed a Wheatstone bridge, in order to ensure a stable operation through self-compensation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Kobayashi et al. (U.S. Pat. No 10,866,203) (hereafter Kobayashi), Buck et al. (U.S. Pat. No. 9,936,298) (hereafter Buck), Hirabayashi et al. (Pub. No. US 2013/0235120) (hereafter Hirabayashi), and Ikeda et al. (U.S. Pat. No. 11,119,117) (hereafter Ikeda)
Regarding claim 13, Qi as modified by Tu, Kobayashi, Buck, and Hirabayashi as disclosed above does not directly or explicitly teach that an area of the connecting portion is smaller than an area of the membrane. 
Regarding the connecting portion, Ikeda teaches that an area of the connecting portion is smaller than an area of the membrane (i.e., bonding member 90 is arranged in a region R3 that is smaller than the substrate 30) (see Fig. 1 and 2). In view of the teaching of Ikeda, it would have been obvious to one having ordinary skill in the art to have made the connecting portion smaller than the membrane in order to reduce package thermal stress. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a  matter of obvious design choice (see MPEP 2144.07).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Kobayashi et al. (U.S. Pat. No 10,866,203) (hereafter Kobayashi), Buck et al. (U.S. Pat. No. 9,936,298) (hereafter Buck), Hirabayashi et al. (Pub. No. US 2013/0235120) (hereafter Hirabayashi), and Sakurai (U.S. Pat. No. 8,250,934) (hereafter Sakurai).
Regarding claim 15, Qi teaches peripheral membrane portions configured to be coupled to the frame member (i.e., edge 116 of cavity 110) (see Fig. 9B), wherein a periphery of each peripheral membrane portion is surrounded by the membrane, the frame member, and the coupling portions, wherein the support base member overlaps the peripheral membrane portions, the cavity portion is disposed between the peripheral membrane portions and the support base member (see Fig. 9C), a penetrating portion penetrating to the cavity portion is disposed in each peripheral membrane portion (i.e., trench 281) (see Fig. 9A); but does not explicitly teach the slits. 
Regarding the slits, Qi as modified by Tu, Kobayashi, Buck, and Hirabayashi as disclosed above does not directly or explicitly teach the slits. However, Sakurai teaches slits the membrane and coupling portions from the peripheral membrane portions (i.e., through holes E-H) (see Fig. 1A). In view of the teaching of Sakurai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the slits in order to strategically form strain concentrating sections and strain reducing sections in the membrane.
Regarding the width of the slits, Qi as modified by Tu, Kobayashi, Buck, Hirabayashi, and Sakurai as disclosed above does not directly or explicitly teach a width of each of the slits is narrower than a minimum distance between inner wall faces of the penetrating portion facing each other with the center of the penetrating portion interposed between the inner wall faces.  However, it would have been an obvious matter of design choice to form the slits of any particular size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 211.04 (IV)).
Regarding claim 16, Qi teaches that the penetrating portion is formed only in one of the peripheral membrane portions (i.e., trench 281) (see Fig. 10).  
Regarding claim 17, Qi as modified by Tu, Kobayashi, Buck, Hirabayashi, and Sakurai as disclosed above does not directly or explicitly teach that the minimum distance is a value within a range of 1 µm or more and 10 µm or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the minimum distance have a value within a range of 1 µm or more and 10 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 18, Qi as modified by Tu, Kobayashi, Buck, Hirabayashi, and Sakurai as disclosed above does not directly or explicitly teach that width of each of the slits is a value within a range of 0.5 µm or more and 5 µm or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made width of each of the slits within a range of 0.5 µm or more and 5 µm or less, Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855